DETAILED ACTION
Disposition of Claims
Claims 1-10 and 16-24 were pending.  Claims 4 and 11-15 have been cancelled.  New claim 25 is acknowledged and entered.  Amendments to claims 1-3, 8-9, 20, 22, and 24 are acknowledged and entered.  Claims 1-3, 5-10, and 16-25 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210228711A1, Published 07/29/2021.  Amendments to the specification presented on 06/22/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 06/22/2022 regarding the previous Office action dated 02/14/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
The “Sequence Listing XML” part of the disclosure filed with this application in accordance with 37 CFR 1.831-1.834 has been found to contain an error or errors as indicated on PTO-2301.  Applicant submitted SEQ ID NO:6 in response to the request for GenBank deposit AY315197 to satisfy the enablement requirement under 35 USC 112(a).  However, upon NCBI BLAST alignment of SEQ ID NO:6 with GenBank deposit AY315197, the sequences did not align at 100%, and it appears as though the first 16 nucleotides provided (cratdrdaystmbram) although an original part of GenBank deposit AY315197, are not compliant with WIPO Standard ST.25 (1998), Appendix 2, Table 1 (see MPEP §2422, 37 CFR 1.821(a)(1)).  When aligning AY315197 (Dunn WS, et. al. Human herpesvirus 5 strain Towne, complete genome. GenBank: AY315197.2; Dep. 01/31/2007.) with other published Towne sequences, such as Towne-BAC AC146851 (Murphy E, et. al. Human Herpesvirus 5 Towne-BAC isolate, complete sequence. GenBank: AC146851.1, 12/10/2003.; See attached alignment; See also Dunn W, et. al. Proc Natl Acad Sci U S A. 2003 Nov 25;100(24):14223-8. doi: 10.1073/pnas.2334032100. Epub 2003 Nov 17.), these sequences align with high similarity except for these terminal 16 nucleotides (cratdrdaystmbram).  SEQ ID NO:6 must be resubmitted, omitting these nucleotides and noting the correction of this obvious error.

 While the claim notes the Applicant must provide: 
•	A replacement “Sequence Listing XML” part of the disclosure, as described above submitted in accordance with either item 1. or 2., together with 
o	A statement that identifies the location of all additions, deletions, or replacements of sequence information in the replacement “Sequence Listing XML” as required by 1.835(b)(3);
o	A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.835(b)(4); 
o	A statement that the replacement “Sequence Listing XML” includes no new matter as required by 37 CFR 1.835(b)(5); and
o	A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph as required by 37 CFR 1.835(b)(2), consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and
•	A statement that the substitute specification contains no new matter.


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.

(New objection.)  Claim 25 is objected to because of the following informalities:  “SEQ ID NO:6” should be provided for after AY315197 (e.g. “…HCMV strain Towne as deposited under GenBank accession no. AY315197 (SEQ ID NO:6).”).  Appropriate correction is required.

(New objection.)  Claims 1 and 25 are objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a colon instead of a period after the abbreviation (i.e. “no:” instead of “no.”).  Alternatively, the word “number” could be spelled out and used instead of “no.”  Appropriate correction is required.

(New objection.)  Claim 6 is objected to because of the following informalities:  it appears as though there is a typographical error on line 3 (e.g. “, gI_, UL128”).  It appears as though the line “_” after “gI” should be deleted.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-10 and 16-24 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-10 and 16-24 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claim. 
(Rejection withdrawn.)  The rejection of Claims 3 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 9-10  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim 1 and dependent claims 2-3, 5-10, and 16-25 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how SEQ ID NO:6 is a bacterial artificial chromosome (BAC) that can also express green fluorescent protein (GFP).
In instant claim 1, it is claimed that the recombinant human cytomegalovirus (HCMV) is a genetically modified variant of the HCMV strain Towne as present in Towne-BAC deposited under GenBank Accession no. AY315197 and “wherein the Green Fluorescent Protein (GFP) gene is deleted”.  From the wording of the claim, it appears as though applicant is stating that SEQ ID NO:6 (or associated GenBank deposit) comprises both BAC and GFP coding regions.  However, GenBank deposit AY315197 is that of the complete genome of Human Herpesvirus 5 (human cytomegalovirus or HCMV) strain Towne, and does not comprise the elements for it to be a bacterial artificial chromosome (BAC) or an open reading frame (ORF) encoding green fluorescent protein (GFP).  However, the GenBank accession number AC146851 (Murphy E, et. al. Human Herpesvirus 5 Towne-BAC isolate, complete sequence. GenBank: AC146851.1, 12/10/2003.) comprises both GFP and BAC sequences, wherein the GFP and BAC sequences replace US1-12 from the CMV genome (see e.g. Fig. 1 of Marchini A, et. al. J Virol. 2001 Feb;75(4):1870-8.)  A search of SEQ ID NO:6 shows that this sequence also fails to comprise the elements for a BAC or for GFP expression.  Therefore, referring to “SEQ ID NO:6” or “AY315197” as “Towne-BAC” is unclear, as this sequence lacks the necessary components to be a BAC and/or express GFP.  One suggestion is to amend the claim in a similar manner as shown below:
“Claim 1 is drawn to a nucleic acid molecule encoding the genome of a recombinant human cytomegalovirus (HCMV) Towne strain, wherein the Towne strain sequence of SEQ ID NO:6 is modified to comprise the elements necessary to express the genome as a bacterial artificial chromosome (BAC), wherein the recombinant HCMV does not comprise an open reading frame (ORF) encoding green fluorescent protein (GFP), and wherein the recombinant HCMV encodes a functional heterologous UL130 protein.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-3, 5-10, and 16-25 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.




Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claims 2 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 provides that the nucleic acid molecule is only 95% identical to SEQ ID NO:6, while claim 1 requires that the nucleic acid molecule is as present in the Towne-BAC of SEQ ID NO:6.  Similarly, claim 25 appears to be claiming the nucleic acid molecule must only be 90% identical to SEQ ID NO:6 (AY315197).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  One suggestion is to incorporate the limitations of claim 2 or claim 25 into claim 1, another suggestion is to modify claim 1 so that it is clear that the nucleic acid molecule is a variant of SEQ ID NO:6, or a sequence with less than 90% or 95% homology to SEQ ID NO: 6 (e.g. “wherein the nucleic acid molecule has at least 85% identity to SEQ ID NO:6” or “wherein the nucleic acid molecule has less than 95% identity to SEQ ID NO:6” or “wherein the nucleic acid molecule has between 75% and 95% identity to SEQ ID NO:6”.)



Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment and incorrect sequence deposit.)  Claims 1-3, 5-10, and 16-24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Note the rejection is withdrawn with respect to cancelled claim 4 and is extended to include new claim 25.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.
	Response to Argument
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant notes that the proper genomic sequence for AY315197 has been provided and deposited; however, deposited SEQIDNO:6 comprises a run of 16 nucleotides at the 5’ terminus which do not comply with WIPO Standard ST.25 (1998), Appendix 2, Table 1 (see MPEP §2422, 37 CFR 1.821(a)(1)).  When aligning AY315197 with other Towne sequences, such as Towne-BAC AC146851 (Murphy E, et. al. Human Herpesvirus 5 Towne-BAC isolate, complete sequence. GenBank: AC146851.1, 12/10/2003.), these sequences align with high similarity except for these terminal 16 nucleotides (cratdrdaystmbram).  To overcome this rejection, as set forth supra, the sequence must be resubmitted omitting these nucleotides and noting the correction of this obvious error.
For at least these reasons, the rejection has been maintained.

(Rejection withdrawn.)  The rejection of Claims 1-10 and 16-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments to the claims. 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a nucleic acid molecule encoding the genome of a recombinant human cytomegalovirus (HCMV) Towne strain, wherein the Towne strain sequence is modified to comprise the elements necessary to express the genome as a bacterial artificial chromosome (BAC), wherein the recombinant HCMV does not comprise an open reading frame (ORF) encoding green fluorescent protein (GFP), and wherein the recombinant HCMV encodes a functional heterologous UL130 protein.
Further limitations on the nucleic acid molecule of claim 1 are wherein the HCMV genome has at least 99% identity to a Towne strain (claim 2); wherein the GFP gene has been deleted and replaced with a gene that is heterologous to HCMV strain Towne (claim 3), wherein the nucleic acid molecule further comprises a galactokinase gene (claim 22); wherein said nucleic acid molecule is present within a vector (claim 5), and wherein the vector is a BAC vector (claim 23).
Claim 6 is drawn to a dense body produced by infection of a mammalian target cell with a HCMV strain having a genome according to claim 1, wherein the dense body: a) comprises a pentameric complex consisting of viral proteins gH, gL, UL128, UL130 and UL131A; and b) is free from GFP.  
Further limitations on the dense body of claim 6 are wherein the viral proteins gH, gL, UL128 and UL131A are from HCMV strain Towne and wherein the viral protein UL130 is from HCMV strain TB40/E (claim 7); a preparation of dense bodies in a pharmaceutically acceptable carrier (claim 8), wherein the DBs are subjected to an inactivation treatment, wherein the inactivated DBs induce interferon-stimulated gene 15 (ISG15) expression and increase expression of lipidation of microtubule-associated protein 1 light chain 3 (LC3II), and wherein the inactivated DBs do not induce detectable HCMV replication (claim 9) wherein said DBs have not been inactivated (claim 10); wherein inactivation occurs through exposure to ultraviolet (UV)-irradiation (claim 24).
Claim 16 is drawn to a method for vaccinating a human subject against HCMV, comprising administering an immunogenically effective dose of a dense body preparation of claim 8 to a human subject in need thereof.  
Further limitations on the method of claim 16 are wherein the method prevents and/or ameliorates an occurrence of an HCMV- associated disorder in the human subject and/or inhibits transmission of an HCMV infection to a further human subject (claim 17); wherein the method maintains the intrinsic immunity of the vaccinated human subject (claim 18); wherein the method stimulates an interferon reaction in the vaccinated human subject (claim 19); wherein the method promotes autophagy of viral proteins in the vaccinated human subject, wherein the autophagocytosed proteins are degraded and presented by MHC molecules (claim 20); and wherein the MHC molecules are MHC class I or MHC class II molecules (claim 21).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Rejection withdrawn.)  The rejection of Claims 1-2, 5-6, 8, and 10 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 6, 8-10, 16-21, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Schneider-Ohrum et. al. (Schneider-Ohrum K, et. al. J Virol. 2016 Oct 28;90(22):10133-10144.; CITED ART OF RECORD; hereafter “Schneider-Ohrum”) is withdrawn in light of the amendments to the claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1-3, 5, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US20150307850A1, Pub. 10/29/2015, Priority 12/04/2012; hereafter “Fu”.)  Note the rejection of claim 4 is withdrawn and the rejection is extended to include new claim 25.
The Prior Art
Fu teaches conditionally-replication defective cytomegaloviruses (rdCMV) which may comprise heterologous genes encoding heterologous polypeptides (entire document; see abstract, reference claim 1).  Fu teaches that laboratory strains have mutations that cause a loss in pentameric complex proteins, such as UL130, and the rdCMV would be repaired to comprise all five functional proteins which form the pentamer, including UL128, UL130, UL131, gH, and gL (¶[0056][0057][0181-0183]).  Fu teaches the rdCMV may have a GFP marker gene flanked by two loxP sites (¶[0182]) and after repair of the rdCMV to generate the desired rdCMV genome, the GFP marker gene may be excised and replaced with the gene encoding cre recombinase (¶[0032]).  Fu teaches the repair can happen to laboratory strains such as AD169 or Towne (¶[0056-0057]; Table 2).  As repair of a UL130 gene would inherently introduce UL130 sequence into the Towne genome that is from a functional version of UL130 found in a different HCMV strain, this meets the limitation of a “heterologous UL130”.  Fu therefore teaches instant claims 1-3 and 25.  Fu teaches the rdCMV genome may be within a bacterial artificial chromosome (BAC), which is a system that uses a vector to easily genetically manipulate the large viral CMV genome (¶[0055]; instant claims 5, 23). 
Fu therefore teaches the limitations as encompassed by instant claims 1-3, 5, 23, and 25, and anticipates the instant invention encompassed by said claims.  
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Fu fails to describe an HCMV meeting the limitations of the amended claims.  As the metes and bounds of the amended claims are unclear, the interpretation of said claims was provided supra, and the Office contends that Fu still teaches the limitations of the claims under this reasonable interpretation.  It is suggested the independent claims be amended to recite limitations of claims not included in this rejection, or to amend the claims for clarity so that they overcome the teachings of Fu.
For at least these reasons, the arguments are not persuasive, and the rejection has been maintained.


(New rejection – necessitated by amendment.)  Claim(s) 1, 2, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemble et. al. (US20080019945A1, Pub. 01/24/2008; hereafter “Kemble”.)
The Prior Art
Kemble teaches the generation of a repaired, chimeric Towne strain that incorporates mutated or missing regions from Towne from the endotheliotropic Toledo genome (entire document; see abstract.)  Kemble teaches that Towne is missing genes in the UL/b’ region and other regions important for “wild-type” levels of cytomegalovirus infection (¶[0021-0022][0025]).  Kemble teaches that there are mutations in the UL130 of Towne compared to Toledo (Fig. 2) and that UL130 is within the UL/b’ region of Toledo (Fig. 3).  Kemble teaches the generation of cosmids that replace these defective regions in Towne genome, and the subsequent rescue of infectious CMV (Fig. 9).  As Kemble does not teach said genome comprises GFP, and said genome comprises a functional UL130 from a heterologous source, this meets the limitation of instant claim 1.  In light of the 35 USC 112b rejection supra, it is unclear if the Towne genome is to comprise BAC elements or not, as SEQ ID NO: 6 does not comprise these elements.  As the non-BAC version of the Towne genome would inherently comprise the genomic sequence as set forth in SEQ ID NO:6, Kemble anticipates every aspect of instant claims 1, 2, and 25.  
For at least these reasons, Kemble teaches the limitations of instant claims 1, 2, and 25, and anticipates the instant invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 7 and 22 under 35 U.S.C. 103 as being unpatentable over Schneider-Ohrum and Fu as applied to claims 1-6, 8-10, 16-21, and 23-24 above, and further in view of Stanton et. al. (Stanton RJ, et. al. J Clin Invest. 2010 Sep;120(9):3191-208. Epub 2010 Aug 2.; hereafter “Stanton”) is withdrawn in light of the amendments to the claims.


(New rejection – necessitated by amendment.)  Claims 6-10 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kemble and Fu as applied to claims 1-3, 5-6, 8-10, 16-21, and 23-25 above, and further in view of Stanton et. al. (Stanton RJ, et. al. J Clin Invest. 2010 Sep;120(9):3191-208. Epub 2010 Aug 2.; CITED ART OF RECORD; hereafter “Stanton”) and Schneider-Ohrum et. al. (Schneider-Ohrum K, et. al. J Virol. 2016 Oct 28;90(22):10133-10144.; CITED ART OF RECORD; hereafter “Schneider-Ohrum”).
The Prior Art
The teachings of Fu and Kemble have been set forth supra.  Fu teaches generation of BAC-CMV genomes which have the CMV pentamer proteins repaired, and Kemble teaches the repair of the overly-attenuated Towne strain with sequences from Toledo (¶[0064-0066]).  While Fu teaches BAC-CMV recombineering techniques, and the use of selectable markers, Fu fails to teach the insertion of a galactokinase gene (such as galK) or that the repaired sequences are derived from HCMV strain TB40/E.  However, these are common optimization steps taken in the CMV art, as evidenced by Stanton.  Further, the production and use of dense bodies, while an inherent part of CMV replication, was not detailed by either Fu or Kemble.  However, the art was aware of the ability of CMV to produce these structures, and the clinical potential of these structures, as evidenced by the teachings of Schneider-Ohrum.
Stanton teaches clinical isolates of human cytomegalovirus (HCMV) cannot replicate efficiently in vitro cell culture until it has adapted by mutation. Consequently, wild-type, clinical HCMV differ fundamentally from the passaged strains used for research, and to generate a genetically intact source of HCMV, they cloned a laboratory strain into a self-excising BAC in order to repair genes at specific loci, such as the pentameric proteins UL128, UL130, and UL131 (abstract.)  Stanton teaches the process of BAC recombineering utilizes selectable markers in various steps, such as the positive or negative selection of a marker including GFP, LacZ, and galK (Fig. 1; p. 3205, left col., ¶3-5), and that GFP was often replaced with other heterologous genes (p. 3193, rt. col., ¶2).  Stanton notes the common HCMV laboratory strains include AD169, Towne, Toledo, and FIX, as well as the fibroblast and endotheliotropic TB40/E which retains intact pentameric proteins (p. 3202, ¶ bridging cols.) 
Schneider-Ohrum teaches development of a virus-like particle vaccine against CMV based upon the non-infectious dense bodies (DBs) produced in cells during active HCMV infection (entire document; see abstract.)  Schneider-Ohrum teaches development of scalable culture, isolation, and inactivation techniques for production of DB particles, and production of DBs from Towne-strain infected cultures and Towne and AD169 co-infected cultures (abstract).  Schneider-Ohrum teaches the reason DBs were collected from co-infected Towne and AD169 cultures is that neither of these HCMV laboratory strains express the CMV pentamer (composed of five proteins, gH, gL, UL128, UL130, and UL131) due to mutations in either UL131 (AD169) or Towne (UL130).  Schneider-Ohrum tests the functional abilities of the viruses and DBs collected from these co-infected cells and notes their restored ability to infect epithelial cells, indicating recombination between the genomes to restore functional versions of all five of the pentameric proteins (Fig. 4; pp. 10137-9, “Effect of increased epithelial cell tropism and UV inactivation on immunogenicity of unpurified virions and DB.”)  These resulting viruses appear to be functionally corrected for the lost UL130, but this is due to complementation and not necessarily a result of a recombination even that ‘repaired’ the HCMV genome in Towne.  Further, Schneider-Ohrum teaches the DBs must be separated from DNA-containing virions and DNA-free non-infectious particles (NIEPs)(p. 10134, left col., ¶2) and to ensure any contaminating virus was not infectious, preparations of UV-inactivated DBs were compared to untreated DBs (Fig. 4B-C; instant claims 9-10, 24).  Schneider-Ohrum teaches their studies provide a basis for the development of an HCMV DB-based vaccine (abstract; instant claim 16).  
Given the teachings of Fu and Kemble, arriving at a HCMV that lacks GFP but comprises a heterologous functional UL130 is known in the art, and altering such a genome into a BAC vector would be obvious to stably replicate the HCMV genome, as taught by Fu and Stanton.  Therefore, the limitations of instant claims 22 and 23 would be obvious optimization steps to the HCMV recombinants of Fu and Kemble, given the teachings of Stanton.  Further, as taught by Schneider-Ohrum, a byproduct of replicating these BAC vectors to generate mature HCMV virions is that DB would also be produced.  As instant claim 6 is a product-by-process claim and the process described by Schneider-Ohrum to replicate HCMV meets the limitations of instant claim 6, the compositions of DBs produced therefrom would be encompassed by the limitations of instant claims 6 and 8 and would be obvious given the combined teachings of Fu, Kemble, Stanton, and Schneider-Ohrum.  Finally, as the method steps of Schneider-Ohrum meet the generic method steps of the instant claims, the functional results would also be inherent to the method rendered obvious by Fu, Kemble, Stanton, and Schneider-Ohrum, and the method of delivery of the DB preparation to a human in need thereof would inherently result in the limitations of instant claims 17-21.  
Given what was known in the CMV recombineering field at the time of filing, substitution of one selectable marker for another would be an obvious method to determine if the recombination was successful, as swapping out GFP for galK would result in the correct genome losing the ability to produce GFP and gaining the ability to proliferate on galactose.  As evidenced by Schneider-Ohrum, Fu, and Stanton, the process of BAC recombineering in the CMV art was well versed at the time of filing, and substitutions and steps such as those claimed would be obvious optimization steps to undertake.  Further, knowing the TB40/E laboratory strain had functional copies of all the pentamer proteins would make it an obvious choice for cloning purposes to replace or repair nonfunctional ORFs such as UL130 into pre-established BAC-CMV strains such as Towne, as performed by Kemble and Fu.  Therefore, given the related teachings of Schneider-Ohrum, Kemble, Fu, and Stanton, modifications to the teachings of Kemble and/or Fu would be routine to a skilled artisan, especially in light of the teachings of Stanton and Schneider-Ohrum, and the limitations encompassed by instant claims 7 and 22 would be obvious.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Fu or the viruses taught by Kemble in order to remove GFP from a BAC-CMV genome as a recombination step and introduce another selectable marker in its place, or to replace a non-operative ORF, such as the UL130 ORF in Towne, with an operative ORF from another HCMV strain such as TB40/E.  One would have been motivated to do so, given the suggestion by Stanton that the BAC-CMV recombineering to generate multiple mutations in a genome required multiple rounds of purification and multiple selectable markers at each step, and given that Stanton notes the tropism of TB40/E was known and representative of wild-type CMV.  There would have been a reasonable expectation of success, given the knowledge that replacement of regions in the CMV genome with other sequences or mutations was known in the art, as taught by Schneider-Ohrum, Stanton, Kemble, and Fu.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 06/22/2022, with respect to the rejection(s) of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kemble, Fu, Stanton, and Schneider-Ohrum.  Arguments regarding Fu, Stanton, and Schneider-Ohrum will be addressed as applicable herein.
Applicant argues that the ‘removal’ of the GFP gene from the Towne-BAC was to avoid adverse effects of delivering DB comprising GFP to humans.  As noted supra, the exact metes and bounds of the HCMV nucleic acid are unclear, and the sequence does not comprise BAC or GFP components to delete in the first place.  Additionally, there can be multiple reasons or motivations for removing a detectable marker from a plasmid, vector, BAC, or genome.  One is to show that a recombination event occurred, as in the absence of the detectable marker, it is likely the desired recombination event happened.  Another reason for removing GFP is stated by the applicant – removal of extra, unnecessary materials from the genome to avoid potential adverse interactions in the host.  Regardless as to the rationale behind removing the GFP, the art teaches removal of said GFP, such as in Fu and Stanton, and this argument is not persuasive. 
Applicant argues that their invention is distinct in that their Towne UL130 open reading frame (ORF) was replaced with a heterologous functional UL130 ORF.  As the “wild-type” UL130 open reading frame is defective and non-functional, any repair or replacement is replacing the “wild-type” UL130 sequence with a “heterologous” sequence.  Further, Kemble clearly teaches replacement of UL130 from Towne with that of Toledo.  Stanton teaches the repair of the UL130 loci with functional sequences.  The art was well versed in methods of repairing functional proteins, such as through recombination or mutagenesis.  Taken as a whole, this argument is not persuasive. 
Applicant notes the DB compositions produced a functional result in a host, such as stimulation of interferon responses and increase in MHC presentation.  As the DBs that would be produced by Schneider-Ohrum in view of the teachings of Fu, Kemble, and Stanton are structurally identical to those instantly claimed, they would inherently possess these properties.  It was known in the art to use self-excising BAC systems for HCMV reproduction to remove the BAC elements from the mature virus, it was known in the art to remove GFP from a mature HCMV genome, and it was known in the art to repair UL130 and the other regions of the ULb’ genome that were often mutated through multiple in vitro passages, as the pentameric complex which comprises UL130 was immunologically vital to inducing a protective immune response against HCMV.  Therefore, it is not persuasive that the results obtained by the applicant were unexpected or surprising, or that the same results would not be obtained with the DB produced in the Schneider-Ohrum, Fu, Kemble, and Stanton system.  Taken as a whole, this argument is not persuasive.
For at least these reasons, the teachings of Schneider-Ohrum, Fu, and Stanton were still considered relevant in light of the teachings of Kemble, and the invention as claimed is obvious in light of what was known in the art at the time of filing.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-3, 5-10 and 16-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/972,249 (reference application) in view of Fu (supra) is withdrawn in light of the amendments to the claims.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648